Citation Nr: 0313533	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-09 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
characterized as low back pain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1975, and from October 1976 to November 1992.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an evaluation in excess of 10 percent for his service-
connected low back disorder.  Following receipt of the 
veteran's timely appeal, but before the case was referred to 
the Board of Veterans' Appeals (BVA or Board), the veteran 
was assigned an increased 20 percent evaluation for his low 
back disorder pursuant to a Hearing Officer's decision of 
April 2002.  He has continued his appeal, contending, in 
substance, that the severity of his low back disorder, 
characterized as low back pain, warrants assignment of a 
disability evaluation in excess of 20 percent.  The case has 
been referred to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's service-connected low back disorder is not 
objectively shown to involve intervertebral disc syndrome or 
to involve ankylosis.  

3.  The veteran's low back disorder is objectively shown to 
be productive of severe limitation of motion in the lumbar 
spine, degenerative changes, and other symptomatology 
consistent with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  

4.  The veteran is employed on a full-time basis with the 
United States Postal Service (USPS).  

CONCLUSION OF LAW

The criteria for assignment of a 40 percent evaluation for 
the veteran's low back disorder have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, and 5295 (2002); 67 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected low back 
disorder, characterized as low back pain, is of greater 
severity than reflected by the currently assigned 20 percent 
evaluation.  Accordingly, he seeks assignment of a disability 
rating in excess of 20 percent for that disability.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his low back disorder, characterized as low back 
pain.  The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statements of the case, and in correspondence to the veteran 
dated in February 2000, August 2000, October 2000, and 
February 2001 have effectively provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim for an increased 
rating for his low back disability.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for an increased rating, and what evidence was 
necessary to show that the service-connected low back 
disorder was of greater severity than reflected by the 
currently assigned 20 percent evaluation.  In addition, by 
those documents, the veteran has been informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  Further, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  In view of the 
nature of the service-connected disability, as well as the 
evidence already obtained, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an evaluation in excess of 20 percent for a 
low back disorder, characterized as low back pain, has been 
obtained.  The evidence of record includes the veteran's 
service medical records, post service clinical treatment 
records, statements offered by the veteran in support of his 
claim, reports of VA rating examinations, and post service 
clinical treatment records.  In addition, the Board observes 
that the veteran appeared before a Hearing Officer at the RO 
and presented testimony in support of his claim at a personal 
hearing.  

By the rating examinations conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected low back disorder have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the various rating examiners have 
substantially addressed all relevant rating criteria 
necessary to evaluate the veteran's low back disorder.  
Moreover, the veteran has not asserted that his low back 
disorder has increased in severity since the time he was last 
evaluated in January 2003.  The Board finds that the rating 
examination reports in conjunction with the clinical 
treatment records provide a sufficiently accurate picture of 
the veteran's service-connected low back disorder so as to 
allow for an equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Accordingly, 
in light of the foregoing, and in light of its decision in 
this case, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
veteran's claim, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate his claim for an evaluation in excess of 20 
percent for his low back disorder.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, the veteran's claim for service connection for 
a low back disorder, which was characterized as low back pain 
was established by an August 1995 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from December 1, 1992.  The veteran subsequently submitted a 
statement along with VA clinical treatment records and an X-
ray examination report showing the presence of early 
degenerative changes in his lumbar and thoracic spine.  By a 
rating decision of March 1996, the veteran was assigned a 10 
percent evaluation, effective from December 1, 1992.  

In February 2000, the veteran submitted a claim for an 
increased rating for his service-connected low back disorder, 
contending that his symptomatology had increased in severity.  
His claim was denied by a March 2000 rating decision, and 
this appeal followed.  During the course of his appeal, but 
before the case was referred to the Board, the veteran 
presented personal hearing testimony before a Hearing Officer 
at the RO in August 2001, and underwent additional VA rating 
examinations.  By a Hearing Officer's decision of April 2002, 
the veteran was assigned an increased 20 percent evaluation 
for his low back disorder, effective from February 8, 2000.  
He has continued his appeal, contending that the severity of 
his low back disorder warrants assignment of a disability 
evaluation in excess of 20 percent.  The case is now before 
the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Clinical treatment records dating from May 2000 through March 
2003 disclose that the veteran underwent treatment for his 
complaints of low back pain throughout that period.  In 
addition, the veteran was noted to undergo regular cortisone 
injections for his back pain.  In November 2002, the veteran 
reportedly experienced a flare-up of back pain, and required 
assistance by his co-workers in order to ambulate to his car.  
At that time, he was observed to ambulate slightly bent over 
at the waist.  The veteran later complained of progressive 
low back pain which was adversely affecting his functional 
ability and performance at home and at work.  At times, 
following epidural cortisone injections, the veteran required 
a driver in order to drive home.  The clinical treatment 
records also addressed a variety of other physical and 
psychiatric complaints.  

The veteran underwent a VA rating examination in May 2000.  
The report of that examination discloses that previous X-rays 
showed evidence of degenerative joint disease versus 
ankylosing spondylitis at L5-S1.  No other relevant 
information was then available.  The veteran indicated that 
he experienced mild, chronic low back pain which was not 
radiating into his extremities.  His treatment to that point 
consisted of taking medications including Tramadol and 
Tylenol.  On examination, the veteran was observed to have a 
normal posture and gait.  No muscle spasm was present, and 
the veteran did not exhibit tenderness on pressure.  Forward 
flexion was to 90 degrees, and extension was to 35 degrees.  
Lateral flexion as well as rotation to the right and left 
were to 35 degrees.  The examiner stated that there was no 
subjective evidence of pain during the range of motion 
exercises.  Prior to receipt of the X-ray results, the 
examiner offered a diagnosis of chronic low back pain of 
uncertain etiology.  X-rays disclosed disc degeneration at 
L5-S1.  Some osteophytes were also indicated, and changes 
involving L1 and L2 with osteophytes were indicated.  The 
diagnostic impression was degenerative joint disease of the 
lumbosacral spine.  

A statement dated in June 2000 was received from the 
veteran's treating psychologist.  According to the 
psychologist, who evaluated the veteran in conjunction with 
an unrelated claim in May 2000, the veteran worked on a full-
time basis with the USPS in a sedentary job.  The 
psychologist stated that the veteran worked in a sedentary 
position due to pain in his low back, which precluded more 
vigorous activity.  He reported that the veteran complained 
of experiencing severe pain in his lumbar spine which caused 
difficulty sleeping, impaired concentration, and 
irritability.  

The veteran underwent an additional VA rating examination in 
March 2001, and complained of experiencing knee pain in 
relation to his low back problems.  The veteran complained of 
experiencing progressive pain in his low back, and stated 
that he had been receiving cortisone injections.  The veteran 
indicated that he had not undergone any previous surgery on 
his low back.  On examination, the veteran's spine was 
observed to have normal alignment.  He could forward flex to 
100 degrees with pain at the extreme ranges of motion.  
Lateral flexion and rotation to the left and right were all 
to 40 degrees.  The veteran was shown to experience pain at 
the extremes of all motion.  The examiner noted that previous 
X-rays disclosed degenerative joint disease at L5-S1, and 
concluded that the veteran's problems in his knee were not 
related to the low back disorder, because such pain was not 
radicular in nature.  

The veteran underwent subsequent VA orthopedic and 
neurological examinations in January 2003.  The report of the 
orthopedic examination discloses that the veteran complained 
of experiencing chronic low back pain of progressive 
severity.  He indicated that he underwent epidural injections 
to relieve his pain, which were effective for some two to 
three weeks following each injection.  The veteran was noted 
to continue in his employ with the USPS.  On examination, 
there was negative straight leg raise bilaterally.  
Tenderness along the left side of the paraspinal musculature 
was present.  The examiner noted that the veteran's range of 
motion was limited.  He was shown to have only 30 degrees of 
flexion, 20 degrees of extension, and bending and rotation 
were to 20 degrees to the left and right.  The examiner noted 
that the veteran was unwilling to bend further due to pain 
along the left side of his paraspinal musculature.  The 
examiner concluded with a diagnosis of chronic low back pain, 
and went on to state that there was no evidence of any 
radicular symptoms.  There was no evidence of bowel or 
bladder involvement, and epidural steroid injections provided 
temporary relief from the pain.  The examiner indicated that 
he would order X-rays in an attempt to explain the veteran's 
decreased range of motion.  

The report of the neurological portion of the examination 
discloses that the veteran had arthritis in his lumbar spine, 
and that he received cortisone injections to treat his low 
back pain, which in turn was caused by arthritis.  On 
examination, the veteran's cranial nerves were shown to be 
grossly intact.  Motor examination disclosed normal strength 
in the upper extremities.  Mildly decreased strength was 
noted in the left lower extremity, but examination of the 
musculature did not reveal any pathology or abnormalities.  
The veteran was not found to have radiculopathy, although 
some mild peripheral neuropathy was suggested.  

At his personal hearing of August 2001, the veteran testified 
that he was uncertain as to how he injured his back, but 
indicated that his low back pain had increased in severity 
since his discharge from service, particularly in recent 
years.  He testified that he had undergone regular treatment 
for his back pain over the last three or four years, and that 
he took Tranidol for arthritis, Lodine for inflammation, and 
Extra-strength Tylenol.  He indicated that his back pain 
would become severe, and that it would sometimes radiate into 
his left leg.  According to the veteran, his symptoms would 
increase if his medicine was ineffective, and when sitting 
for an extended period of time.  He testified that his back 
was rarely free of pain.  With respect to Cortisone 
injections, the veteran stated that he had begun such 
treatment within the past year, and that the effect would 
last for approximately three weeks.  In addition, the veteran 
offered that he would wear a back brace at times, which would 
provide some temporary relief.  He explained that attempting 
to pick up objects or to tie his shoelaces would present 
problems, and that he would have to raise his feet to a level 
at which he could reach down to tie his shoes.  Further, the 
veteran indicated that there were a number of activities in 
which he could no longer participate such as playing with his 
grandchildren, playing softball, fishing, and walking for any 
extended distance.  In that regard, the veteran testified 
that he was only able to walk for some 1,500 feet at a time 
before having to sit down.  He indicated that his employer, 
the USPS was accommodating of his disability, but offered 
that he had to shift positions frequently, and that he was 
unable to sit or stand for any length of time.  Further, he 
stated that his pain would interrupt his sleep at night.  

The veteran's low back disorder has been rated by analogy as 
"lumbosacral strain," and has therefore been evaluated 
under the provisions found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Under those criteria, a noncompensable 
evaluation is assigned where there are slight subjective 
symptoms only.  With characteristic pain on motion, a 10 
percent evaluation is warranted, and assignment of a 20 
percent evaluation is contemplated for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  For assignment of a 40 
percent evaluation, there must be a showing of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, with positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Under Diagnostic Code 
5295, a 40 percent evaluation is the highest rating 
available.  

The Board notes that the primary manifestation of the 
veteran's low back disorder, other than complaints of pain, 
involves demonstrated limitation of motion.  Under the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), a 10 percent evaluation is assigned for slight 
limitation of motion.  A 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent evaluation, 
the highest rating available under Diagnostic Code 5292, is 
contemplated for severe limitation of motion.  

The Board observes that the medical evidence also discloses 
that degenerative changes in the veteran's lumbar spine are a 
component of the veteran's low back disorder.  Such is 
considered to be akin to traumatic or degenerative arthritis, 
which is evaluated under the criteria found at Diagnostic 
Codes 5003 and 5010.  Pursuant to those criteria, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Under those criteria, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Codes 5292 
and 5295.  Accordingly, the veteran would not be entitled to 
receive a separate evaluation for degenerative joint disease 
as such would constitute "pyramiding" as explained at 
38 C.F.R. § 4.14.  Even though degenerative joint disease may 
be considered to be a component of the veteran's low back 
disorder, the evaluative criteria found at Diagnostic Codes 
5292 and 5295 afford him higher ratings, and as such, will be 
the criteria under which his disability is rated.  In that 
regard, the Board also notes that the veteran's low back 
disability is not shown to involve ankylosis, fractures, or 
other bony fixation.  Accordingly, the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, or 5289 will 
not be addressed.  In addition, the veteran has not been 
shown to manifest any symptomatology suggestive of 
intervertebral disc syndrome, and therefore, the criteria for 
evaluating that disability, as set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, will not be considered.  

In any event, the Board has evaluated the foregoing, and 
after applying the relevant regulatory provisions to the 
objective medical evidence, and after resolving all 
reasonable doubt in the veteran's favor, concludes that the 
evidence supports a grant of a 40 percent evaluation for the 
veteran's service-connected low back disorder, characterized 
as low back pain.  As noted, the veteran's low back 
disability has primarily been evaluated as lumbosacral strain 
under the provisions of Diagnostic Code 5295.  His 
symptomatology, however, is not entirely consistent with 
those criteria.  The veteran does not, for example, 
experience muscle spasm associated with his low back 
disability, but has been shown to experience chronic pain 
generally.  Such pain, while the etiology was initially 
uncertain, has now been attributed to the degenerative joint 
disease found in his lumbar spine, particularly at L5-S1.  
The primary manifestation of his disability, other than pain, 
appears to involve limited motion.  

As noted, limitation of motion of the lumbar spine is 
evaluated under the criteria found at Diagnostic Code 5292.  
At the outset of this appeal, the veteran was not shown to 
have any significantly impaired range of motion in his lumbar 
spine, as reflected in the reports of the May 2000 and March 
2001 rating examinations.  He subsequently underwent a VA 
rating examination in January 2003, and was found to have 
significantly restricted range of motion due to pain.  As 
noted, the veteran was only able to forward flex to 30 
degrees, and had only 20 degrees of lateral flexion and 
rotation to the left and right.  Such clearly shows that he 
experienced more restricted range of motion than reflected in 
the initial VA rating examinations.  

Further, while the Board notes that such limitation of motion 
has not been consistently shown, it appears from a review of 
the clinical treatment records, that the veteran experienced 
a number of flare-ups in his lower back, and at one point in 
2002, required assistance to walk to his car.  The Board 
finds that despite the apparent incongruity in the degrees of 
severity of functional impairment and pain the veteran has 
experienced in his low back, as reflected by the objective 
medical evidence, after resolving all reasonable doubt in his 
favor, the Board finds that he has been shown to experience 
what can be characterized as severe limitation of motion in 
his low back due to pain.  See generally 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  Accordingly, the Board finds that while 
his symptomatology would not warrant assignment of a higher 
rating under Diagnostic Code 5295, the veteran is entitled to 
a 40 percent evaluation under the provisions of Diagnostic 
Code 5292 for severe limitation of motion in his lumbar 
spine.  Therefore, to that extent, the appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected low back 
disorder, characterized as low back pain, has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization following service, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Here, the Board recognizes that 
the veteran has sought and received regular treatment for his 
low back disorder, and that the pain he experiences has 
resulted in significant limitation of motion in the lumbar 
spine.  The veteran has not, however, undergone surgery 
involving his low back, and remains gainfully employed on a 
full-time basis by the USPS.  

The Board recognizes that the veteran does experience 
significant pain and discomfort due to pain in his low back 
but such symptomatology was taken into consideration in the 
Board's decision to assign an increased 40 percent rating for 
his low back disability.  The veteran has not been shown to 
be incapable of engaging in his normal daily activities.  To 
the extent that the veteran experiences functional impairment 
resulting from his service-connected disability, such has not 
been shown to have necessitated any hospitalization or other 
significant post-service medical treatment other than on an 
outpatient basis.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  Here, the 
Board observes that the regular schedular standards, set 
forth at Diagnostic Code 5295, contemplate higher ratings for 
the veteran's low back disorder.  While the veteran's low 
back disability has been found to involve severe limitation 
of motion, warranting assignment of a 40 percent evaluation 
under Diagnostic Code 5292, his objectively demonstrated 
symptomatology has not been shown to approximate the criteria 
for assignment of an evaluation in excess of 20 percent under 
the provisions of Diagnostic Code 5295.  As noted, Diagnostic 
Code 5295 provides for assignment of a disability rating in 
excess of 20 percent on a schedular basis, but the veteran's 
objectively demonstrated symptomatology has not been found to 
warrant an evaluation in excess of 20 percent under that 
diagnostic code.  Further, if the severity of the veteran's 
service-connected low back disorder was shown to be greater, 
such that the symptomatology might involve ankylosis or bony 
fixation, higher ratings would be warranted.  Such has not 
been demonstrated, and the veteran would not be entitled to a 
higher schedular rating under any potentially applicable 
diagnostic code.  Accordingly, referral for assignment of an 
increased rating on an extraschedular basis is not for 
consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the applicable statues and regulations governing 
the award of monetary benefits, assignment of a 40 percent 
evaluation for the veteran's low back disorder, characterized 
as low back pain, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

